16 So. 3d 1046 (2009)
Willie Lee MILLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-2871.
District Court of Appeal of Florida, First District.
September 10, 2009.
Nancy A. Daniels, Public Defender; Archie F. Gardner, Jr., and Nina Moody, *1047 Assistant Public Defenders, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Willie Lee Miller is hereby afforded a belated appeal from judgment and sentence in case number 02-306CFA in the Circuit Court for Gadsden County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the appeal, if he qualifies for such an appointment.
PETITION GRANTED.
BENTON, THOMAS, and CLARK, JJ., concur.